Plaintiff in error was convicted in the county court of Jackson county on a charge of conveying and transporting intoxicating liquor, to wit, whisky, and his punishment fixed by the jury at a fine of $100 and confinement in the county jail for a period of 90 days.
The appeal in this case was filed in this court on the 18th day of April, 1929. No briefs have been filed on behalf of plaintiff in error and no appearance was made for oral argument.
Upon a careful examination of the record, we find no errors depriving the appellant of any substantial rights. The evidence being sufficient to support the verdict, the cause is affirmed.